Citation Nr: 0834853	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  03-01 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable rating for left (minor) 
shoulder strain.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for a bilateral knee 
disorder.

5.  Entitlement to service connection for a bilateral ankle 
disorder.

6.  Entitlement to service connection for residuals of a 
concussion.

7.  Entitlement to service connection for visual impairment 
due to concussion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from July 1989 to November 
1989 and from January 1991 to August 1991.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.

The veteran testified before the undersigned Veterans Law 
Judge in July 2008.  A transcript of the hearing is of 
record.

The issues of an increased rating for a left shoulder 
disability and entitlement to service connection for a right 
shoulder disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A chronic low back disorder was not manifest during 
service; lumbar spine pathology was not identified until 
years following service; the veteran's current low back 
disorder is unrelated to service.

2.  A chronic bilateral knee disorder was not manifest during 
service and not identified until years following service; the 
veteran's current bilateral knee disorder is unrelated to 
service.

3.  A chronic bilateral ankle disorder was not manifest 
during service and not identified until years following 
service; the veteran's current bilateral ankle disorder is 
unrelated to service.

4.  Concussion residuals were not manifest during service; 
the presence of concussion residuals was not suggested until 
years following service; any current concussion residuals are 
unrelated to service.

5.  Visual impairment was not manifest during service and not 
identified until years following service; the veteran's 
current visual impairment is unrelated to service or to any 
service-connected disability.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2007).

2.  A bilateral knee disorder was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).

3.  A bilateral ankle disorder was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).

4.  Residuals of a concussion were not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).

5.  Visual impairment was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, the regulations provide that service connection 
is warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2007).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  

The veteran contends, in essence, that his low back disorder, 
bilateral knee disorder, bilateral ankle disorder, concussion 
residuals, and visual impairment were caused by an accident 
in service in May 1991.  Specifically, he testified at his 
July 2008 Board hearing that a crane dropped a wooden crate 
containing a 20-milimeter drum on his left shoulder.  He is 
currently service-connected for left shoulder strain as a 
result of this incident.

Service treatment records confirm that the veteran was 
treated for left shoulder pain after two boxes weighing 
between 15 and 35 pounds fell approximately 1 to 11/2 feet on 
his shoulder in May 1991.  However, service records do not 
reflect that he suffered from chronic symptomatology related 
to the lower back, knees, ankles, head, or eyes.  

The veteran acknowledged at the July 2008 hearing that he was 
only treated at the Army Depot in 1991 for his left shoulder.  
Significantly, in August 1991 and May 1993 Reports of Medical 
History, he indicated that he never had swollen or painful 
joints, dizziness or fainting spells, eye trouble, head 
injury, arthritis, bone or joint deformity, recurrent back 
pain, "trick" knees, foot trouble, or periods of 
unconsciousness.  

Similarly, August 1991 and May 1993 Reports of Medical 
Examinations indicated that his head, eyes, upper 
extremities, feet, lower extremities, and spine were all 
within normal limits.  This evidence weighs against his 
statements that he has experienced chronic residuals related 
to the low back, knees, ankles, concussion, and visual 
problems since May 1991.

The veteran was discharged to the Louisiana National Guard in 
1991 and worked as a part-time truck driver.  Post-service 
medical records show that he had the fifth and sixth 
vertebrae of his cervical spine fused in July 1997 to repair 
ruptured cervical discs.  He also underwent surgeries on his 
right and left sides for thoracic outlet compression syndrome 
in 1998.  

A March 1999 note from a private orthopedic surgeon indicated 
that the veteran worked as a truck driver until he injured 
himself on the job in June 1996.  Private treatment records 
dated in October 1997 also note that he suffered a "slip and 
fall" while removing creates from the back of a truck in 
June 1996.  In 1998, the Medical Review Board determined that 
he was unfit for military duty and he was discharged from the 
Louisiana National Guard.  

These records do not establish continuity of symptomatology 
for a chronic low back disorder, bilateral knee disorder, 
bilateral ankle disorder, concussion residuals, or vision 
problems since his August 1991 separation.

In addition to the documented post-service treatment records, 
the evidence includes statements from the veteran asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the veteran's reported history 
of continued symptomatology since active service is 
inconsistent with the other evidence of record.  Again, while 
he stated that his disorders began in service, the subsequent 
Reports of Medical History and Examinations were absent of 
any complaints.  Moreover, the post-service evidence does not 
reflect treatment related to his claimed disorders for 
several years following active service.  Treatment for these 
conditions was also preceded by a second, intervening 
accident in June 1996.

The Board has weighed the veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for years following active 
duty discharge and finds his recollections as to symptoms 
experienced in the distant past, made in connection with 
claims for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the medical evidence does not attribute the 
veteran's claimed disorders to active duty, despite his 
contentions to the contrary.    

The Board notes the documentation of a June 1996 "slip and 
fall" injury which seemed to precipitate the veteran's 
current back, knee, ankle, or vision disabilities.  
Furthermore, there is no competent medical opinion of record 
linking these disabilities to the May 1991 in-service 
incident.  To the contrary, he testified at his July 2008 
hearing that no medical professional had ever assertion that 
his knee, ankle, and back disorders were related to his 
period of active service.  

With respect to his concussion residuals and vision problems, 
he testified that a private physician in 2004 mentioned that 
there was a possibility that he sustained a concussion which 
caused vision impairment.  The veteran then made the 
connection between the concussion and service on his own 
because the May 1991 incident was "the only thing [he] could 
remember that could've caused it."  Unfortunately, the law 
provides that service connection may not be based on resort 
to speculation or remote possibility.  See 38 C.F.R. § 3.102; 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).

The Board has also considered the veteran's statements 
regarding a medical nexus between his claims and active duty.  
To that end, competency of evidence differs from weight and 
credibility.  The former is a legal concept determining 
whether testimony may be heard and considered by the trier of 
fact, while the later is a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does not 
affect competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In sum, the Board has carefully weighed the evidence of 
record, the veteran's statements, the VA and private 
treatment records, in light of the applicable law, and finds 
that equipoise is not shown and the benefit of the doubt rule 
does not apply.  As the weight of medical evidence fails to 
support the veteran's claims for service connection, the 
Board is unable to grant the benefits sought.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the veteran in June 2004 that fully addressed all four 
notice elements.  The letter informed him of what evidence 
was required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  Therefore, the 
veteran was "provided the content-complying notice to which 
he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  

Furthermore, the service connection claims were 
readjudicated, and a supplemental statement of the case was 
issued in July 2007.  Consequently, the Board finds that the 
duty to notify has been satisfied.    

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained service 
treatment records and VA treatment records.  Further, the 
veteran submitted additional records as well as written 
statements, and was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge in July 2008.  

The Board acknowledges that the veteran was not afforded VA 
examinations specific to the disorders for which he seeks 
service connection.  In determining whether the duty to 
assist requires that a VA medical examination be provided or 
medical opinion obtained with respect to a veteran's claim 
for benefits, there are four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, given the absence of in-service evidence of chronic 
manifestations of the disorders on appeal, no evidence of the 
disorders for several years after separation, and no 
competent evidence of a nexus between service and the 
veteran's claims, a remand for VA examinations would unduly 
delay resolution.  Therefore, the available records and 
medical evidence have been obtained in order to make an 
adequate determinations as to these claims.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a low back disorder is denied.

Service connection for a bilateral knee disorder is denied.

Service connection for a bilateral ankle disorder is denied.

Service connection for residuals of a concussion is denied.

Service connection for visual impairment due to concussion is 
denied.




REMAND

With respect to the remaining claims for left shoulder 
(increased rating) and right shoulder (service connection) 
disorders, the Board finds that a remand is required.  

Specifically, although the veteran underwent a VA examination 
for his left shoulder in March 2007, he testified at his July 
2008 hearing that he could only raise his left shoulder 
approximately 25 degrees from his side.  This is a 
significant difference from the evidence of the March 2007 VA 
examination and suggests a worsening of the disability.  
Therefore, a more current VA examination should be 
undertaken.

With respect to the right shoulder, the report of a March 
2007 VA joints examination indicated an unremarkable right 
shoulder; however, treatment records reveal multiple 
subjective complaints of right shoulder pain.  

Furthermore, in a July 2008 letter, the veteran's private 
chiropractor diagnosed him with a "right shoulder injury," 
which he opined was more likely than not caused by his 
military service.  The chiropractor explained that the injury 
he sustained to his left shoulder could lead to 
overcompensation by the opposite extremity and result in 
improper biomechanics which could lead to pain, myospasm 
degeneration, and/or arthritis.  

The Board finds that this language is too speculative to 
warrant a grant of entitlement to service connection for a 
right shoulder disorder secondary to left shoulder strain.  
Therefore, a more definitive medical opinion as to whether 
the veteran's right shoulder disorder is at least as likely 
as not related to his period of active service or to his 
service-connected left shoulder strain is needed.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should secure all of the 
veteran's treatment records relating to 
his right shoulder disorder dated from May 
2007 from the Southeast Louisiana Veterans 
Health Care System in New Orleans, 
Louisiana.  If these records are 
determined to be unavailable, it should be 
documented as such in the claims file.

2. Schedule the veteran for an appropriate 
VA examination to evaluation the left 
shoulder disability and to determine the 
nature and etiology of any current right 
shoulder disorder.  

The examiner is asked to review the claims 
file in conjunction with the examination 
and make a note of such review in the 
examination report.  

With respect to the left shoulder, the 
examiner is asked to evaluate the current 
level of disability, including ankylosis, 
range of motion, dislocation, or malunion 
of the humerus, clavicle or scapula.

With respect to the right shoulder, the 
examiner is requested to conduct all 
necessary tests and address whether it is 
at least as likely as not (probability of 
50 percent or more) that the veteran's 
right shoulder disorder was incurred 
secondary to his service-connected left 
(minor) shoulder strain, as described in 
the July 2008 private chiropractor letter.  
A rationale should be provided for all 
opinions.

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issues remaining on 
appeal.  If the dispositions remain 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


